Citation Nr: 1446519	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to a right shoulder disability.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from September 1992 to January 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 
The appellant requested (in his December 2011 substantive appeal) a Travel Board hearing in connection with his appeal.  Such a hearing was scheduled for August 20, 2014.  On August 19, 2014, the appellant contacted VA notified VA that he would be unable to attend the scheduled hearing due to work obligations and the distance involved.  The appellant requested to reschedule the hearing as a videoconference hearing.  The undersigned construed the appellant's request as a Motion to reschedule the hearing, has reviewed the Motion, and has determined that good cause for rescheduling the appellant's hearing request (now changed to a videoconference hearing request) is shown.  See 38 C.F.R. § 20.702(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2011 VA Form 9 (Substantive Appeal), the appellant requested a Travel Board hearing.  As the Appellant indicated prior to the scheduled hearing that he would not be able to attend, due to work obligations, and requested that his hearing request be changed to a videoconference hearing request, the Board has granted his motion to reschedule the Board hearing for good cause shown.  38 C.F.R. § 20.702(c).  Because the Board may not proceed with an adjudication of the appellant's claim without affording him the opportunity for such a hearing, and because videoconference Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the appellant for a videoconference Board hearing before a Veterans Law Judge to be held at the St. Petersburg, Florida, RO at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



